SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM F-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ONTARIO SOLAR ENERGY CORPORATION (Exact name of registrant as specified in its charter) Province of Ontario, Canada (State or other jurisdiction ofincorporation or organization) (Primary Standard Industrial Classification Code Number) 255 Duncan Mill Road, Suite 203 Toronto, Ontario Canada M3B 3H9 (Address of principal executive offices, including Postal Code) Registrant's area code and telephone number:(416) 510-2991 The Law Office of Conrad C. Lysiak, P.S. 601 West First Avenue
